McCay, J.
Nothing is more common among “ croppers” than to separate the corn as it is gathered, into equal lots, put each lot in a separate crib, and agree that each person at interest shall feed his stock out of a designated crib, of which he keeps the key. In such arrangements there is no intent to divide the crop. It is nothing but a convenient and satisfactory mode, by which to keep an account of what each one uses, since, when the final division is made, the deficiency in each crib is conclusive of the account. The habits of our people, who are very often “out of corn,” even before the crop is gathered, makes this practice a great convenience. The arrangement is made long before it is possible to know what will be a proper division, after the cotton is gathered and the expenses are paid, and it is not intended as a severance of the joint ownership. So long as this continues, the possession of one is the possession of both, and a possessory warrant does not lie between them.
TYe see no evidence in this record of any severance of the ownership of this corn, and, although it is true that in such trials the right to the possession is the only thing at issue, yet there are eases (and this is one of them) where the possession depends'upon the ownership. So long as this corn belongs to the partnership, the possession of one is the posses*330sion of both, and there is no such possession of either as c'omes within the meaning of the Act of 1821, or the provisions of the Code, generally known as the possessory warrant law.
Judgment reversed.